Citation Nr: 1646567	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and S.M. testified in April 2016 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.


FINDINGS OF FACT

The Veteran meets the schedular criteria for consideration of a TDIU, and the functional impairment from the Veteran's service-connected disability, alone, is of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b (2015).  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16 (b) (2015).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1   (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Service connection is in effect for posttraumatic stress disorder (PTSD) with an evaluation of 70 percent.  There are no other service-connected disabilities.  The Veteran meets the schedular requirement for a TDIU because the one service-connected disability is rated as at least 60 percent disabling.  See 38 C.F.R. § 4.16(a).

The Veteran wrote in November 2009 that he worked as an equipment operator on a railroad from 1971 to 1998.  He had a high school education and had no other education or training.  

An October 2008 police report states that the Veteran got into an argument at a homeowners association meeting and threatened to kill another individual.  The Veteran stated the following day that he was seeking professional assistance with anger management, and he apologized to the other individual.  In November 2008 the Veteran was dismissed from a position with a volunteer fire department as a result of this incident.  

The Veteran had a VA examination in January 2010 at which it was noted that he was irritable, depressed, tense, short tempered, and tired and fatigued.  He had lost many of his neighborhood friends due to arguments.  It was noted that the Veteran had retired in 1998 due to hearing loss.  The examiner did not feel that there was total occupational and social impairment due to PTSD signs and symptoms but noted deficiencies in judgment, thinking, family relations, and mood.  She noted that the Veteran had problems coping with people in stressful situations and had poor focus and a short attention span.

In July 2010 a treating VA psychologist opined that the Veteran's PTSD symptoms made him unemployable.  The Veteran could not tolerate the stress associated with a workplace environment, and it was noted that he was let go from the volunteer firefighter position due to interpersonal difficulties.

The Veteran had another VA examination in May 2012, and the examiner opined that the Veteran had total occupational and social impairment.  Symptoms included difficulty falling or staying asleep, irritability or outbursts of anger, and diminished interest in activities.  April 2016 VA treatment records showed that the Veteran continued to be irritable.  He reported an incident a couple weeks before when a boater ran over his fishing line and he lost his temper.  A VA treating provider opined in April 2016 that the Veteran's mental health condition made it unlikely that he would work again.

The Veteran testified at the April 2016 Board hearing that he had had outbursts of anger while working for the railroad, and that he continued to have outbursts after retiring.  He had been treated at VA for approximately the past ten years and felt that the frequent treatment helped keep him under control.  The Veteran said that he does not function well around other people or the public and that when in public he is afraid he would hurt somebody.  He did not feel that there is any kind of employment he could do because of his difficulty with people.  Ms. M, the Veteran's wife, testified that they had been together for 47 years and that the Veteran's problems with outbursts  had gotten more severe.  She tried to keep him away from other people.

In light of the above, the Board determines that the competent evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to his service-connected disability.  There are two medical opinions indicating that the Veteran has total occupational impairment related to PTSD due to his history and symptomatology, and these opinions are of probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the record and the testimony from the hearing indicates that the Veteran would have great difficulty interacting with others in a work-like setting.  The Veteran has a high school education and has not received training or education in fields other than the ones he has worked in.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU rating is granted.




ORDER

Entitlement to a TDIU is granted.




____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


